Title: From George Washington to Brigadier General Henry Knox, 12 November 1779
From: Washington, George
To: Knox, Henry


        
          
            Dear Sir
            Head Quarters West point 12th Novr 1779.
          
          From present appearances, and the Season of the Year, there is little reason to beleive, that a cooperation, with the French Admiral, can possibly take place. In consequence of this opinion, and to avoid as much as possible a further increase of expence, I have to request you to suspend such of your arrangements as were designed for this purpose, and which, unless this event were to take place, will be unnecessary. I reckon among these, particularly, the Business on which Colo. Stevens has been ordered. In your measures on this subject, which I wish to be immediate, although you stop the preparations, you will do it in such a manner as to preserve the Idea for which they were undertaken—I need not observe to you the expediency of preserving appearances till the determination of Congress is

known, to whom I have written on the subject—I am Dear Sir Yr most o[bedien]t Servt
          
            Go: Washington
          
        
        
          Genl Greene desires that the person who goes to Colo. Stevens may call upon him.
        
      